Citation Nr: 1112952	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-18 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a claimed low back disorder.

2.  Entitlement to service connection for a claimed left leg/hip condition to include as secondary to the claimed low back disorder.

3.  Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970.  He also served in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006, December 2007 and December 2008 rating decisions by the RO.

In January 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

At the hearing, the Veteran submitted additional evidence and waived initial RO consideration of his material.

The issues of service connection for a left hip/leg disorder and entitlement a TDIU rating are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated low back degenerative changes is shown as likely as not to be due to repetitive low impact injuries sustained in connection with his duties during his period of active duty, including in the Republic of Vietnam, and incident to his subsequent service in the Reserve.   

2.  The clinical signs and manifestations of the service-connected PTSD are shown to more nearly approximate a disability picture manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking and mood due to symptoms of social avoidance, isolation, intrusive memories, flashbacks, nightmares, insomnia, hypervigilance, exaggerated startle responses, anxiety, depressed mood, decreased concentration, and irritability, as well as manifestations approaching an inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his low back disability manifested by degenerative changes is due to an injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for the assignment of a rating of 70 percent, but no more for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

Since the August 2006 rating decision on appeal granted service connection for PTSD, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, supra.

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in May.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.


Service Connection

Legal Criteria and Analysis

The applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In general, to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Low Back

The record contains evidence that the Veteran has a current low back disability.

The July 2006 to March 2008 VA treatment records noted that the Veteran had decreased range of motion in his back and had complained of low back pain that had worsened over the past 10 years.  

In October 2008, the Veteran was afforded a VA examination and diagnosed as having lumbar spine degenerative disc disease.  It was noted that degenerative changes were also shown on X-ray study in March 2008.

In his statement and testimony, the Veteran asserts that he performed approximately 50 parachute jumps during active duty as well as a number of additional jumps while in the Reserve.  As a Special Forces medic, he went where his unit went and did things outside of his medic duties.  He also reported being hit by shrapnel in the low back in service.  In his civilian employment, he reported having held sedentary positions that did not require any heavy lifting.  He initially treated his back pain with aspirin, but it gradually progressed.  The more serious back problems started around 1977 to 1978 when he was laid up in bed for one week.  

The service treatment records do not contain any evidence complaints, findings, or diagnosis referable to the Veteran's low back.

However, the record shows that he received the Purple Heart Medal for wounds he sustained in May 1970.  The Veteran also indicated in a 1987 claim that he had a shrapnel wound in his low back due to an injury he received in May 1970.  

His DD Form 214 notes he received a parachute badge and that his military occupational specialty (MOS) was medical specialist.

In light of the nature of the Veteran's military training, duties and awards, the Board finds his statements and testimony are credible.   See 38 U.S.C.A. § 1154(b) (2010).

On October 2008 VA examination, the Veteran reported the onset of intermittent low back pain shortly after the shrapnel wound in service.  He continued to have low back pain after he was discharged from the Reserve in 1996, and his symptoms have progressively worsened.  He also reported that, during his 19 years of service, he had more than 200 parachute jumps and that the jumps often triggered low back pain.  

The Veteran also reported carrying heavy loads in service that also triggered his lower back pain.  He denied having any trauma to the lower back since service.  

The VA examiner reviewed the claims file and noted there were X-ray findings showing lumbar degenerative changes; however, she could not resolve the question of etiology without resorting to speculation in part because there was a gap in the available medical records from 1970 to 2008.  

The examiner noted that degenerative disc disease was a wear and tear condition and that most cases resulted from repetitive overuse of the joint over many years.  There was no supporting documentation as to the chronicity and severity of the medical condition after leaving service; therefore, there was insufficient medical information to render an opinion.  She also noted that, of the reported injuries associated with a shrapnel wound and parachute jumps, there was no history of any one jump that caused severe disability or a bad fall/landing.

In support of his claim, June 2009 buddy statement was submitted by the Veteran's former commander in the National Guard and Reserve.  He stated that, during the 20 years he had known him, the Veteran was required to carry heavy rucksack loads, participate in parachute jumps, and engage in very strenuous physical exercise.  He noted being the Veteran's commander from 1982 until his final discharge in 1997.  

In a December 2010 letter, Dr. J. S. stated that he had treated the Veteran for the past 15 years and opined that there was a direct correlation between the Veteran's conditions and his active and Reserve military duty.  He noted that the Veteran had degenerated/budging disc in the low back and overall spinal degeneration that would be indicative of someone of an age significantly older than 65.  

Additionally, Dr. J. S. noted that, as the result of repetitive strain and trauma, the Veteran experienced permanent impairment due to his back conditions resulting from his duties as a soldier.  Dr. J.S. also noted that the Veteran's obligations included jumping from aircraft and landing in areas of rough terrain, carrying a rucksack and equipment in excess of 70 pounds over an extended period in rough terrain, and having ongoing training.   

The Board finds that the recent VA examination is of limited probative value in that the examiner did not provide an opinion due to a lack of evidence.  In general, she did state that degenerative disc disease was a "wear and tear" condition that occurred with repetitive overuse over a period of years.  

Significantly, the examiner did not address the cumulative effect that the reported parachute jumps had on the Veteran's low back condition over time.  Instead, while noting that no one parachute jump landing had caused severe injury, she did not address the etiology of his current degenerative disc disease in terms of "wear and tear" related to his service duties over time.

The treating physician, on the other hand, did take into account his personal knowledge of the Veteran's history and opined this current low back disability was consistent with the type of long term impact that repetitive military activities had on the low back.

Based on its review of the record, the Board finds the evidence to be in relative equipoise in showing that the current low back degenerative changes as likely as not is the result of recurrent low impact injuries sustained by the Veteran in connection with his strenuous and hazardous duties during active service, including in the Republic of Vietnam, and as part of the Reserve for many years thereafter.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the low back disability is warranted.  


Increased Rating

The Veteran is seeking an increased rating higher than 50 percent for the service-connected PTSD.  During the course of the appeal, the Veteran was assigned a temporary total rating for a period from May 18, 2009 to September 1, 2009 due to hospitalization in excess of 21 days pursuant to 38 C.F.R. § 4.29 (2010).  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, with an initial rating assigned following the grant of service connection, as here, separate "staged" ratings may be assigned for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, provides that:

A 50 percent disability rating for PTSD is warranted when the veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating for PTSD is warranted when the veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating for PTSD is warranted when the veteran exhibits total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work).

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6.

The medical evidence shows that, in July 2006, the Veteran was noted to have been depressed and to have had thoughts that he would not feel any more pain if he were dead.  A GAF score of 45 was assigned.

At a July 2006 VA examination, the Veteran reported feeling better in that he felt less anxiety, but indicated that other symptoms were more severe and related to reduced socialization, intrusive thoughts and flashbacks.  His overall description was that his symptoms had progressed in severity over the years.  Approximately twice a week, he reported having military-related dreams that caused anxiety, intrusive thoughts on a daily basis, and flashbacks that were occasional.  He had reduced interest in activities and wanted to be alone more than ever.  

There was noted to be strain in his relationship with his wife; his irritability and temper were a problem, but were under control.  He had some difficulty with his memory, but his concentration was okay.  He was depressed at times, but did not have symptoms of major depression.  The Veteran reported having a variety of jobs over the years and currently being unemployed but looking for work.  

On mental status examination, his speech was noted to be interrupted at times when he paused due to strong emotions with occasional crying.  The examiner noted that the past GAF scores were consistent with the fluctuations in the Veteran's condition and how, overall, it was worse than in the past.  

His current GAF score was noted to be 50 and to reflect the serious symptoms in social and family relationships; no limitation was described occupationally.  The GAF score also reflected his degree of discomfort caused by his symptoms combined with the social and family impairment he described.  

An August 2006 social work psychosocial assessment noted that the Veteran reported suffering from anxiety.  He became overwhelmed when dealing with too many things at once.  He had crying spells, violent nightmares and night sweats.  He was hypersensitive to noise and tended to duck to the ground; this, he found embarrassing.  He tried to avoid stressful situations and put forth a lot of effort to stay calm.  

The Veteran reported maintaining a good relationship with his two siblings and keeping in contact with his father.  He had been married for 31 years and had three children.  They had a good relationship, but only one child lived nearby.  He kept in touch with some friends who were mainly from Special Forces.  He still mostly tended to be a loner.  He had some hobbies.

The social worker noted that the Veteran's mood was depressed and that he had faced many traumatic events in combat that he had not processed.  The Veteran's PTSD symptoms did not appear to be under control and seemed to need a medication review.  

In July 2007, the Veteran was given an assessment, but was reluctant to discuss his PTSD because it upset him.  He did report that he was taking an anti-depressant.  

At an October 2007 VA examination, the Veteran reported having PTSD symptoms that persisted at a similar level as in the past.  Although many symptoms stayed the same, he did have to avoid some things more than in the past because he was no longer able to tolerate the war on television as it caused depressed feelings.   He still spent a lot of time alone and had difficulty being emotionally close to his wife.  He had what he described a "hair trigger" when it came to temper and had to work on keeping it under control.   He described unhappiness and a lack of enjoyment in life.  His anxiety occurred periodically throughout the week and ranged from mild to moderate.  

Regarding employment, the Veteran was not currently working and had difficulty periodically interacting and with anxiety and anger.  He also had a hard time taking orders from others.  His activities were limited to  taking care of the house, exercising, being on the computer and taking care of the dogs.  

The Veteran appeared tense and showed a mild degree of difficulty with concentration.  He took more than the average amount of time to give thorough answers due to the time it took for him to think it through.  His interactions were mildly guarded and with some anxiety.  

The Veteran reported having unhappy, depressed feelings at times, anxiety, irritability, and a sense of disappointment.  The examiner's impression was that the PTSD remained chronic with some progress with alcohol abuse to the point that it was in sustained partial remission.  

The Veteran's level of functioning was influenced by his symptoms to the extent that he showed serious impairment occupationally, having had traumatic experienced repeated loss of his jobs and current difficulty being accepted for employment in his work field.  He also demonstrated serious impairment in interpersonal-relatedness with his family with a guarded, anxious type of isolated interaction and existence.  The examiner's observations combined with the degree of the Veteran's symptoms placed the overall GAF score at 45 for the service-connected PTSD.  

In January 2008, the Veteran reported losing his job during the previous week and becoming depressed and upset.  He removed all items from his house that could be potentially harmful.

In February 2008, the Veteran was admitted overnight to a medical facility due to his PTSD.  He reportedly stopped taking his medication 6 months earlier.  He indicated that his rental car business was shutting down and because he could not state whether or not he was suicidal, he was considered suicidal.  He was dysphoric and anxious.  His mood was congruent, and his thought processes were circumstantial.  His attention and concentration were fair, as were his insight and judgment.  His initial GAF score was 28, and it appeared that the GAF score was 50 at discharge.  

In March 2008, the Veteran reported having been in bed for two days due to depression and drinking beer.  In a separate progress note, he reported feeling stuck in the Vietnam era; his target symptoms were nightmares and flashbacks.  His GAF score was 60.

At an April 2009 VA examination, the Veteran reported struggling in a strained relationship with his wife and a distant relationship with his children.  He did not have close friends or socialize.  He reported an increase in isolative behavior over the past six months.  He denied having any activities or leisure pursuits.  His thought processes were circumstantiality, and content reflected preoccupation with one or two topics and survivor's guilt.  He had occasional suicidal thoughts and isolated himself to avoid losing his temper.  

The Veteran's immediate memory was mildly impaired, but remote and recent memory was normal.  He had a markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  His affect was restricted (e.g., unable to have loving feelings).  He had irritability or outbursts of anger and difficulty concentrating.  He continued to have poor sleep and hyperarousal symptoms.  

The Veteran reported being unemployed and having a history of declining performance at his past few jobs due to loss of interest and motivation.  His GAF score was 55.  

The examiner indicated that there was not total occupational and social impairment due to PTSD, but there was impairment with deficiencies in judgment, thinking, family relations, work, mood and school.  Examples of impaired judgment were reported as acting impulsively and using poor judgment in both personal and professional situations.  Impaired thinking was shown through reports of significant difficulty in making decisions at work that affected productivity.  Impaired family relations were demonstrated through strained relationships with family members.  Examples of impaired mood were his symptoms of depression and irritability.  

The Veteran received inpatient treatment from May to September 2009.  An October 2009 record indicates he was participating in group therapy.  

A December 2009 letter from the Veteran's treating psychologist noted that he was on medication, but continued to report significant PTSD symptoms that included nightmares, insomnia, irritability, avoidance and a frequently depressed mood.  The psychologist believed that the Veteran's psychiatric condition interfered with his ability to function in occupational and social settings.  

At the recent hearing, the Veteran testified about being able to spend a lot of time alone because his wife was a flight attendant and was away several days out of the week.  He also indicated having problems keeping his anger under control and at times fearing that he might hurt someone.  He described some suicidal ideation and obsessive behavior that involved checking several times to make sure the doors were locked.  He also reported suffering from panic attacks and depression.  

Throughout the appeal, the GAF scores have primarily been in the 45 to 50 range, which represents serious symptoms or in social or occupational functioning.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Given the GAF scores, symptoms of depression, irritability, impaired concentration, suicidal thoughts, poor family relationships, lack of leisure activities, poor motivation, and the amount of effort needed to control in temper that has been noted at various times, the overall disability picture due to PTSD more nearly resembles the criteria for a 70 percent rating.  

A higher rating of 100 percent is not warranted as the service-connected PTSD does not produced total occupational and social impairment.

The VA examinations in July 2006, October 2007 and April 2009 showed that the Veteran did not have persistent delusions or hallucinations, exhibit inappropriate behavior, he was not a persistent danger to himself or others, memory was not significantly impaired, and his communication was not grossly impaired.  He consistently presented in a clean, appropriate manner, his attitude was cooperative, and he was oriented.  Furthermore, the April 2009 VA examiner specifically found that the Veteran did not have total occupational and social impairment.  

The VA treatment records also present a similar picture.  He was cooperative and pleasant; thought processes were goal directed and organized; and he denied hallucinations or delusions and homicidal and suicidal ideation.

The Board has also considered whether referral for an extraschedular rating is indicated.   See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  However, there is nothing in the record that reflects or suggests that the service-connected PTSD is productive of an unusual or exceptional disability picture as to render impractical its rating under the provisions of the criteria applied in this case.

The current 70 percent rating indicates a significant degree of impairment resulting from the service-connected PTSD, but there is no evidence that the disability is unusual or exceptional.  The manifestations presented by this disability are contemplated and encompassed by the schedular criteria and are consistent with the current rating.  

Accordingly, on this record, those criteria are not inadequate and the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  



ORDER

Service connection for low back degenerative changes is granted.

An increased rating of 70 percent, but no higher for the service-connected PTSD is granted, subject to the regulations governing the payment of VA monetary benefits.



REMAND

In light of the grant of service connection for degenerative changes of lumbar spine, an initial rating for the disability must be assigned.  Moreover, a VA examination should be performed in order to ascertain the nature and likely etiology of the claimed left hip or leg condition.  

In addition, any decision regarding the claim for a TDIU rating is inextricably intertwined with the rating for the now service-connected low back disability and the increased rating for PTSD.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined)).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

 1.  The RO should take appropriate steps to contact the Veteran in order to obtain information referable to all treatment received by him for the claimed left hip or leg disorder since 2007.  Based on his response, the RO take all indicated action to obtain copies of all clinical records from any identified treatment source.

 2.  The RO then should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claim left hip or leg condition.  

The claims folder should be made available to the examiner for review.  Any indicated diagnostic testing should be performed.  

Based on his/her review of the case, the examiner should opine as to whether the Veteran has current left hip or leg disability that at least as likely as not is due to an event or incident of his active service or any period of active or inactive duty for training or was caused or aggravated by the service-connected low back disability.  

2.  Following completion of all indicated development, the Veteran should readjudicate the claim for a TDIU rating in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


